Citation Nr: 1621311	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  07-38 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The Appellant is the widow of the Veteran.  The Veteran served on active duty from September 1967 to December 1968, to include service in the Republic of Vietnam during the Vietnam era.  He died on June [redacted], 1998. 

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a May 2005 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina in which the RO found that new and material evidence had not been received to reopen a previously denied cause of death claim.  The Appellant appealed that denial to the Board.  In doing so, she requested a hearing before a Montgomery VA Regional Office Decision Review Officer ("DRO").  See March 2008 election form.  However, in March 2009, she withdrew her request.

In September 2011, the Board issued a decision in which it found new and material evidence had been presented to reopen the Appellant's previously denied claim and remanded the claim for additional development.  See September 2011 BVA decision. After the development was completed and the case returned to the Board, the cause of death claim was denied on the merits.  See January 2014 BVA decision.   

The Appellant appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims ("Court" or "CAVC").  In July 2015, the Court issued a single-judge memorandum decision in which it set aside the Board's decision and remanded the appeal.  See July 2015 CAVC memorandum decision.  Since that time, the case has been returned to the Board. 





FINDINGS OF FACT

1.  The Veteran died in June 1998.  The immediate cause of death was "apparent heart attack."  No diseases or disabilities were listed as underlying causes of death.

2.  Pursuant to VA regulations, VA presumes that the Veteran was exposed to herbicides in service during his Vietnam tour.  

3.  Resolving doubt in the Appellant's favor, the Board finds that the Veteran's cause of death was due to a heart attack.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1110, 1116, 1310, 1311 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.312 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this appeal, the Appellant seeks service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).   In essence, she contends that the Veteran died of a heart attack; and that the Veteran's  heart attack was related to his exposure to herbicides during service.  The Appellant asserts the Veteran's exposure to herbicides caused and/or contributed to his death.  See Appellant's statements.  Thus, the issues before the Board are essentially whether the Veteran died of a heart attack; and if so, was the heart attack related to military service, to include exposure to herbicides in service. 

For the record, information contained in the Veteran's service file reveals that the Veteran is presumed to have been exposed to herbicides during his Vietnam tour of service.  See DD Form 214; 38 C.F.R. §§ 3.307, 3.309.  As will be explained in more detail below, while viewing the evidence in the light most favorable to the Appellant, the Board resolves doubt in the Appellant's favor and finds that the Veteran's cause of death was due to a heart attack.  Since VA regulations provide that acute myocardial infarctions (heart attacks) will be service-connected when it is shown that a Veteran was exposed to herbicides during service, the evidence is clearly in favor of finding that the Veteran's heart attack was related to service.  Therefore, service connection should be granted.  As the Board's decision to grant service connection for the Veteran's cause of death constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Law and Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, such as cardiovascular-renal disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
If a Veteran was exposed to herbicides during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of that disease during service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 




A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicides during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (f); 
38 C.F.R. § 3.307 (a)(6)(iii).
 
The presumptive diseases for exposure to herbicides include, among many others, ischemic heart disease.  Ischemic heart disease is noted to include, but not be limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 38 C.F.R. § 3.309(e). 

A surviving spouse of a qualifying veteran who died of a service-connected disability is entitled to receive Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(c).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death.  A causal relationship must be shown.  38 C.F.R. § 3.312.

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating effects and a general impairment of health caused by the service-connected disability which rendered the veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312(c)(3).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless the condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).
 
The appellant contends that the Veteran was exposed to herbicides during service and that the claimed exposure caused numerous illnesses which caused his death. 
As mentioned above, the Veteran's service personnel records show that he served in the Republic of Vietnam from February 1968 to October 1968.  Therefore, he is presumed to have been exposed to herbicides during service.  The question then becomes whether the Veteran died as a result of a disease listed in 38 C.F.R. 3.309(e) - specifically a myocardial infarction (i.e., a heart attack).  

Turning to the evidence in this case, the Board initially observes that the Veteran's death certificate states the cause of his death was an "apparent heart attack."  The death certificate also shows that the Veteran died in the emergency room of a private hospital; and that his death certificate was signed by a coroner rather than an attending physician.  No underlying causes of death are listed on the death certificate.  See June 1998 death certificate.  

In its January 2014 decision, the Board found that the greater weight of the  evidence was against the Appellant's claim.  In doing so, the Board acknowledged the Veteran was exposed to herbicides in service, but there was no medical evidence of a possible relationship between this exposure and cause of death; nor was there any competent evidence to link the Veteran's death to any event, or incident, of service.  In drawing these conclusions, the Board found competent and credible a November 2011 VA medical opinion in which a VA doctor opined that the Veteran's cause of death was less likely than not incurred in or caused by service.  In this regard, the doctor initially found that there was no corroborative evidence of record to support the diagnosis of apparent heart attack.  The doctor acknowledged that the Veteran had several risk factors for heart attack, including a smoking history, dyslipidemia, hypertension, male gender, treatment with NSAIDs, and herbicide exposure.  However, he also noted that there was no electrocardiogram or cardiac enzyme study of record; and that an autopsy was not performed at the time of death.  Ultimately, he concluded that the cause of death was not substantiated by any evidence of record and that it was possible the Veteran's death was caused by a pulmonary embolism due to inactivity (as the Veteran was bedridden due to rheumatoid arthritis).  He also concluded that the record contained no evidence supporting a diagnosis of ischemic heart disease.  See January 2014 BVA decision; November 2011 VA examination report.  

In its July 2015 memorandum decision, the United States Court of Appeals for Veterans Claims essentially held that the Board failed to provide adequate reasons and bases with respect to (1) rendering a factual finding as to the Veteran's underlying cause of death, and, in doing so, addressing/resolving the parties' conflict over the coroner's use of the word "apparent" on the Veteran's death certificate and (2) its reliance on the November 2011 VA examination report referenced above.  In light of the above-referenced deficiencies, the Court ultimately ordered that the Board's November 2014 decision be vacated and remanded for further adjudication, to include ensuring that the Board obtain an adequate medical opinion, based on an actual factual premise, that addressed whether a disability incurred in or aggravated by service was either the principal or contributory cause of the Veteran's death.  See July 2015 CAVC decision.  

With respect to rendering a factual finding as to the Veteran's underlying cause of death, and, in doing so, resolving the parties' conflict over the coroner's use of the word "apparent," the Board finds that deference should be given to the 1998 coroner's conclusion that the Veteran passed away from an "apparent heart attack."  Although there is a lack of contemporaneous medical records related to the Veteran's passing to prove such a conclusion, the coroner saw the Veteran soon after his death and clearly had the knowledge and expertise to report on the death certificate what he believed was the Veteran's cause of death. 

Additionally, even though the November 2011 VA medical doctor ultimately opined that he could not corroborate that the Veteran passed away from an "apparent heart attack," he also acknowledged that the Veteran had several risk factors for heart attack including a smoking history, dyslipidemia, hypertension, male gender, treatment with NSAIDs, and herbicide exposure.  Viewing the November 2011 VA doctor's statement that the Veteran had risk factors for a heart attack in conjunction with the coroner's initial impression as to the cause of death, the Board finds it is at least as likely as not that the Veteran's cause of death was a heart attack.   

Since the Veteran was presumed exposed to herbicides during his period of service and acute myocardial infarction is one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), service connection for the Veteran's cause of death should be granted.  





ORDER

Service connection for the Veteran's cause of death is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


